DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 10, and 13-15 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Troost et al. (US 2,994,871).
In claim 1, Troost discloses in Figs. 1 and 3, an antenna system comprising: 
at least two antenna elements (24-25), wherein the at least two antenna elements are arranged around an inner diameter (B1),
wherein each of the at least two antenna elements is configured to be controlled separately from each other (antenna 24 and antenna 25 are separately controlled by S224 and S225 respectively), and 
wherein the antenna system is configured to support a direction finder unit (direction finder receiver 16) being distant from the antenna system.
In claim 2, Troost further discloses the antenna system according to claim 1, wherein each of the at least two antenna elements (24-25) is configured to receive signals separately from each other (see S224 and S225), and/or wherein each of the at least two antenna elements is configured to transmit signals separately from each other.
 In claim 7, Troost further discloses the antenna system according to claim 1, wherein the at least two antenna elements (24-25) are arranged around the inner diameter in a circular manner (as shown in Fig. 1).
In claim 8, Troost further discloses the antenna system according to claim 1, wherein the antenna system is configured to actively steer the respective beams of the at least two antenna elements (24-25).
In claim 10, Troost further discloses the antenna system according to claim 1, wherein the antenna system is configured to detect a receive signal direction by supporting the direction finder unit (16).
In claim 13, Troost further discloses the antenna system according to claim 1, wherein the antenna system comprises at least four antenna elements (antennas 18-29).
In claim 14, Troost discloses in Figs. 1 and 3, a method for controlling an antenna system, the method comprising:
arranging at least two antenna elements (24-25) of the antenna system around an inner diameter (B1), 	
controlling each of the at least two antenna elements separately from each other (antenna 24 and antenna 25 are separately controlled by S224 and S225 respectively), and 

In claim 15, Troost further discloses the method according to claim 14, further comprising:
receiving signals separately from each other with respect to each of the at least two antenna elements (24-25), and/or
transmitting signals separately from each other with respect to each of the at least two antenna elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troost et al. in view of Mahanfar et al. (US 2019/0252801 A1).
In claim 3, Troost discloses the antenna system according to claim 1; with the exception of disclosing wherein the antenna system further comprises at least two amplifiers, and wherein each of the at least two antenna elements is connected to a corresponding one of the at least two amplifiers.
However, Mahanfar discloses in Fig. 1A, wherein the antenna system further comprises at least two amplifiers (two amplifiers 124i), and wherein each of the at least two antenna elements (two 122i) is connected to a corresponding one of the at least two amplifiers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide antenna apertures in phased array antenna systems directed to configuring antenna lattices in a space tapered configuration and mapping from the antenna lattices, interspersing of antenna elements in an antenna aperture, and rotation of antenna element in the antenna aperture for purity polarization.
In claim 4, Troost in view of Mahanfardiscloses the antenna system according to claim 3, wherein Mahanfar further discloses the number of the amplifiers is equal to the number of the antenna elements (as shown in Fig. 1A).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troost et al. in view of Actis et al. (US 8,989,683 B2).
In claim 5, Troost discloses the antenna system according to claim 1; with the exception of disclosing wherein the antenna system further comprises a multi-channel amplifier, wherein each of the at least two antenna elements is connected to a corresponding channel of the multi-channel amplifier.
However, Actis discloses in Fig. 2, a power divider 100 can be configured to split a given Input Signal for delivery to any number of channels of a given multi-channel amplifier architecture 1000 (col. 7, line 20). In the same principle, the multi-channel disclosed by Actis can be used in conjunction with the teachings of Troost.

In claim 6, Troost ibn view of Actis discloses the antenna system according to claim 5, wherein Actis discloses the number of channels of the multi-channel amplifier (outputs from 1000 in Actis) is equal to the number of the antenna elements (antennas 18-29 in Troost).
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection, as discussed in the above detailed action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844